PER CURIAM.
Upon stipulation of the parties and the showing therein made that this cause has become moot, by reason of settlement out of court, it is hereby ordered: (1) That the appeal in this cause, D.C., 17 F.Supp. 159, be dismissed without costs to either party; (2) that the appeal bond executed by appellant and sureties be cancelled and the liability of the obligors discharged; and (3) that an order in accordance with the foregoing may be forthwith entered herein and in the District Court from which said appeal was taken.